      Case 4:20-cv-00693 Document 1 Filed on 02/27/20 in TXSD Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JOSE NAVARRO                                §
                                            §
V.                                          §      CIVIL ACTION NO. 4:20-CV-00693
                                            §
BERKLEY SOUTHEAST                           §
INSURANCE GROUP                             §

                        DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, Continental Western Insurance Company (improperly sued herein

as Berkley Southeast Insurance Group), the defendant in the above entitled and

numbered cause, and files this its notice of removal, and in support thereof would

respectfully show unto this Honorable Court as follows:

                                         I.
                                 STATE COURT ACTION

       This case was initially filed in the 361st Judicial District Court of Brazos County,

Texas. The state court action is styled Jose Navarro vs. Berkley Southeast Insurance

Group, Cause No. 19-003584-CV-361, filed in the 361st Judicial District Court of Brazos

County, Texas.

                                           II.
                                         PARTIES

       The plaintiff, Jose Navarro, is, upon information and belief, an individual citizen

and resident of Brazos County, Texas.

       The defendant, Continental Western Insurance Company (improperly sued herein

as Berkley Southeast Insurance Group) (“Continental”), is a corporation organized under

the laws of the State of Iowa with its principal place of business in the State of Iowa.
      Case 4:20-cv-00693 Document 1 Filed on 02/27/20 in TXSD Page 2 of 4



                                            III.
                                       JURISDICTION

       This Court has jurisdiction over the subject matter of this cause, pursuant to 28

U.S.C. § 1332, because this is a civil action in which the matter in controversy exceeds

the sum or value of $75,000.00, exclusive of interest and costs, and is between citizens

of different states. Accordingly, this cause is removable pursuant to 28 U.S.C. § 1441

and § 1446.

                                            IV.
                                        TIMELINESS

       No proper service of process has been accomplished in this case. The plaintiff’s

original petition was filed on December 27, 2019 against Berkley Southeast Insurance

Group (“Berkley”); however, the plaintiff’s attempt to serve Berkley is invalid. The plaintiff’s

original petition notes that Berkley is a foreign company who may be served through its

registered agent for service, Meyer & Rosenbaum, at 2405 8th Street, Meridian, MS

39301. Yet, the return of service indicates that the citation was delivered to an individual

named Paula Reeves, with a vague notation of “claims,” at 1901 Front Street, Lauderdale

County, presumably in Mississippi. See Exhibit B. Accordingly, Berkley has not been

served with process.

       Even if process had been properly served on Berkley, it is Continental, not Berkley,

that is the proper defendant in this case. Continental has yet to be served with process.

Continental issued the insurance policy at issue in this lawsuit and, thus, is the intended

and proper defendant. See Exhibit G. The registered agent for Continental in Texas is CT

Corporation System, located at 1999 Bryan Street, Suite 900, Dallas, Texas 75201, and




                                               2
      Case 4:20-cv-00693 Document 1 Filed on 02/27/20 in TXSD Page 3 of 4



Continental’s registered agent has not been served with citation and the plaintiff’s original

petition.

       Because Continental has not been served, thirty days cannot have elapsed since

Continental was served with process. Accordingly, pursuant to 28 U.S.C. § 1446, this

notice of removal is timely and proper.

                                           V.
                                      ATTACHMENTS

       Pursuant to 28 U.S.C. § 1446(a), Local Rule 3, and Local Rule 81, the following

exhibits are attached hereto and incorporated herein by reference for all purposes:

       a. Exhibit A:    Civil action cover sheet;

       b. Exhibit B:    Copies of all executed processes in the case, if any;

       c. Exhibit C:    Copies of all pleadings asserting causes of action and all answers
                        to such pleadings;

       d. Exhibit D:    Copies of all orders signed by the state court judge, if any;

       e. Exhibit E:    A copy of the state court docket sheet;

       f. Exhibit F:    An index of matters being filed;

       g. Exhibit G:    A list of all counsel of record, including addresses, telephone
                        numbers, and parties represented; and

       h. Exhibit H:    A copy of the declarations page for Continental policy no. CPA
                        4269989-44.

                                         VI.
                                CONDITIONS PRECEDENT

       The defendant has tendered the filing fee required by the Clerk of the United States

District Court for the Southern District of Texas, Houston Division, along with this notice

of removal. A copy of this notice of removal is also being filed in the 361st Judicial District




                                              3
      Case 4:20-cv-00693 Document 1 Filed on 02/27/20 in TXSD Page 4 of 4



Court of Brazos County, Texas, and all counsel of record are being provided with

complete copies.

                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, the defendant respectfully requests

that the above action, styled Jose Navarro vs. Berkley Southeast Insurance Group, Cause

No. 19-003584-CV-361, filed in the 361st Judicial District Court of Brazos County, Texas,

be removed to this Court.

                                                 Respectfully submitted,
                                                 ORGAIN BELL & TUCKER, LLP
                                                 P O Box 1751
                                                 Beaumont, TX 77704-1751
                                                 (409) 838-6412
                                                 (409) 838-6959 facsimile

                                                 /s/ Greg C. Wilkins
                                                 Greg C. Wilkins
                                                 State Bar No. 00797669
                                                 Southern District Bar No. 33280
                                                 gcw@obt.com
                                                 Joshua B. Mullin
                                                 State Bar No. 24110142
                                                 Southern District Bar No. 3514820

                                                 ATTORNEYS FOR DEFENDANT,
                                                 CONTINENTAL WESTERN
                                                 INSURANCE COMPANY



                              CERTIFICATE OF SERVICE
       I do hereby certify that on the 27th day of February 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system and also forwarded it to all
known counsel of record by Certified Mail, Return Receipt Requested.



                                                 /s/ Greg C. Wilkins         __________
                                                   Greg C. Wilkins


                                             4
